ACCEPTED
                                                                                01-15-00843-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                          11/25/2015 3:41:08 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK


               NO. 01-15-00843-CV
                                                          FILED IN
           IN THE FIRST COURT OF APPEALS 1st COURT OF APPEALS
                                                        HOUSTON, TEXAS
                                                     11/25/2015 3:41:08 PM
                                                     CHRISTOPHER A. PRINE
             KINDRED HEALTHCARE, INC.                         Clerk
                       AND
      TRIUMPH HOSPITAL OF EAST HOUSTON, L.P.
      D/B/A KINDRED HOSPITAL OF CLEAR LAKE,
                                   Appellants
                              V.
                  CRISTOBAL MORALES
                                   Appellee


              Appeal from Cause No. 2014-40158
          189th District Court of Harris County, Texas

           KINDRED HEALTHCARE, INC. AND
      TRIUMPH HOSPITAL OF EAST HOUSTON, L.P.
      D/B/A KINDRED HOSPITAL OF CLEAR LAKE’S
UNOPPOSED MOTION FOR A TWO-WEEK EXTENSION OF TIME
               TO FILE OPENING BRIEF


                   Levon G. Hovnatanian
                  Texas Bar No. 10059825
                hovnatanian@mdjwlaw.com
                     Raymond M. Kutch
                  Texas Bar No. 24072195
                    kutch@mdjwlaw.com
               MARTIN, DISIERE, JEFFERSON &
                       WISDOM, L.L.P.
                   808 Travis, 20th Floor
                   Houston, Texas 77002
                (713) 632-1700 – Telephone
                 (713) 222-0101 – Facsimile
TO THE HONORABLE COURT OF APPEALS:

       Come now the appellants, Kindred Healthcare, Inc. and Triumph Hospital of

East Houston, L.P. d/b/a Kindred Hospital of Clear Lake (collectively, “Kindred”),

and respectfully move for a 14-day extension of time to file their opening brief.

Kindred has neither requested nor received a previous extension of time to file its

opening brief.

       The current deadline for Kindred to file its opening brief is Monday,

November 30, 2015.          See TEX. R. APP. P. 38.6(a).   This motion is filed on

Wednesday, November 25, 2015, and is therefore timely filed. See TEX. R. APP. P.

38.6(d) (“A motion to extend the time to file a brief may be filed before or after the

date the brief is due.”).

       The facts reasonably relied upon to explain the need for an extension of time

are as follows. Levon G. Hovnatanian, Kindred’s lead appellate counsel, has been

extremely busy with other pressing matters:

1.     Mr. Hovnatanian is preparing the brief of one of the appellees, MPF

Investments, LLC D/B/A “A-1 Rent All,” due, after one extension, on December

16, 2015, in Cause No. 12-15-00121-CV; Garry L. Rollins and Carla D. Rolllins,

Appellants v. Texas College and MPF Investments, LLC D/B/A “A-1 Rent All,”

Appellees; in the Twelfth Court of Appeals.




                                           1
2.      Mr. Hovnatanian is assisting in preparing a petition for review, due, after

two extensions, on November 30, 2015, in Cause No. 15-0805; St. Paul Fire &

Marine Insurance Company and St. Paul Surplus Lines Insurance Company,

Petitioners v. Petroplex, Energy, Inc., Respondent; in the Supreme Court of Texas.

3.      Mr. Hovnatanian is assisting in preparing the brief of the appellee, due on

December 3, 2015 (after two extensions), in Cause No. 05-15-00678-CV; Brenda

Peterson, Individually and as Next Friend of B.Q.P., a Minor and as Administrator

of the Estate of James Q. Peterson, Deceased, and Gary Peterson, Appellants v.

Farmers Texas County Mutual Insurance Company, Appellee; in the Fifth Court of

Appeals.

4.      Mr. Hovnatanian is preparing to present oral argument for the appellee on

December 1, 2015 in Cause No. 05-14-01394-CV; Sunny Letot, Appellant v.

United Services Automobile Association, Appellee; in the Fifth Court of Appeals.

        Considering the above, Kindred respectfully asks the Court to grant this

motion and extend the time for it to file its opening brief to Monday, December 14,

2015.




                                         2
Respectfully submitted,

MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


By: /s/Levon G. Hovnatanian
    Levon G. Hovnatanian
    State Bar No. 10059825
    hovnatanian@mdjwlaw.com
    Raymond M. Kutch
    State Bar No. 24072195
    kutch@mdjwlaw.com
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

BRENNIG & ASSOCIATES, P.C.


By: /s/Charles C. Brennig III
    Charles C. Brennig III
    State Bar No. 00783719
    cbrennig@brenniglaw.com
    Richard M. Schreiber
    State Bar No. 24056278
    rschreiber@brenniglaw.com
1700 Post Oak Blvd.
2 BLVD Place, Suite 600
Houston, Texas 77056
(713) 622-5900 – Telephone
(713) 622-5910 – Facsimile

ATTORNEYS FOR APPELLANTS KINDRED
HEALTHCARE, INC. AND TRIUMPH
HOSPITAL OF EAST HOUSTON, L.P. D/B/A
KINDRED HOSPITAL OF CLEAR LAKE




      3
                     CERTIFICATE OF COMPLIANCE

      This is to certify that this computer-generated unopposed motion for
extension of time to file brief contains 386 words.


/s/Levon G. Hovnatanian
Levon G. Hovnatanian
Dated: November 25, 2015



                     CERTIFICATE OF CONFERENCE

       This is to certify that on November 25, 2015, the undersigned spoke to
opposing counsel Mr. Martin Siegel regarding this motion, and Mr. Siegel advised
that he does not oppose it.


/s/Levon G. Hovnatanian
Levon G. Hovnatanian




                                       4
                        CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of this unopposed motion for
extension of time to file brief has been forwarded by the methods indicated to the
individual(s) listed below on this 25th day of November, 2015.
      Sean O’Rourke
      SIMON-O’ROURKE, P.C.
      11550 Fuqua, Suite 200
      Houston, Texas 77034
      (281) 667-4081 – Telephone
      (281) 823-7482 – Facsimile
      www.txattorneys.com
      (via e-File and e-Mail)

      Anthony Buzbee
      THE BUZBEE LAW FIRM
      J.P. Morgan Chase Tower
      600 Travis, Suite 7300
      Houston, Texas 77002
      (713) 223-5393 – Telephone
      (713) 223-5909 – Facsimile
      www.txattorneys.com
      (via e-File and e-Mail)

      Martin J. Siegel
      LAW OFFICE OF MARTIN J. SIEGEL, P.C.
      700 Louisiana Street, Suite 2300
      Houston, Texas 77002
      (281) 772-4568 – Telephone
      Martin@Siegelfirm.com
      (via e-File and e-Mail)


                                    /s/ Levon G. Hovnatanian
                                    Levon G. Hovnatanian




                                        5